DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statements, filed 12 September 2019, 10 September 2020 and 11 September 2020, which have been placed of record in the file.  An initialed, signed and dated copy of each of the PTO-1449 or PTO-SB-08 forms is attached to this Office action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “56” in fig. 1.  Appropriate correction is required.
The drawings are objected to because what is depicted in figs. 2-4 does not seem to correspond with what is shown in fig. 1.  The motor 52 should at least be labeled in fig. 2, and the duckbill 53 appears to be of a different shape than the one shown in fig. 1.  The reference number “230” appears to be pointing to a spring as opposed to a sensor as described in the specification.  The projection 201 and stop 202 as mentioned in the specification do not appear to be properly labeled as the stop 202 appears to be the end of a spring and the projection does not appear to contact the stop.  Appropriate correction is required.
The drawings are objected to because in fig. 5, the X and Y axes each lack a descriptive label and units of measure to give any meaning to what is shown by the curved line.  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-16 are objected to because:
In claim 1, line 3, it is recited “a motor … configured to move …”, but later in the claim at line 7 and 11, it is recited “cause the motor to carry …”.  It is suggested that the word “carry” be changed to --move-- at lines 7 and 11 for the purpose of making use of consistent terminology.  
In claim 9, line 5, it is recited “a motor … configured to move …”, but later in the claim at line 9 and 13, it is recited “cause the motor to carry …”.  It is suggested that the word “carry” be changed to --move-- at lines 9 and 13 for the purpose of making use of consistent terminology.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 9706716) (hereinafter Smith ‘716) in view of Smith et al. (US 8011295) (hereinafter Smith ‘295).
Regarding claims 1, 9 and 17, the Smith ‘716 reference discloses a system for an agricultural vehicle, and agricultural vehicle, and a method, comprising: a motor-driven component (duckbill 53); a motor (52) coupled to the motor-driven component (52) and configured to move the motor-driven component (53) between a maximum distance position (insert position) and a home position; and a controller (510) operatively coupled to the motor (52), the controller (510) being configured to: output a first movement signal (col. 7, lines 44-47) to the motor (52) to cause the motor (52) to carry the motor-driven component (53) toward the maximum distance position (insert position) (col. 7, lines 47-49); determine that the motor-driven component (53) has reached the maximum distance position (col. 7, lines 49-51); output a second movement signal (col. 7, lines 53-56) to the motor (52) to cause the motor (52) to carry the motor-driven component (53) toward the home position; and determine that the motor-driven component (53) has reached the home position (col. 7, lines 56-60).  
Further regarding claim 9, Smith ‘716 discloses a chassis (fig. 1, frame 14) and a baling chamber (defined by apron 28), and the motor driven component (duckbill 53) is carried by the chassis (14).
The Smith ‘716 reference meets all of applicant’s claimed subject matter with the exception of expressly disclosing that the system is a calibration system (claim 1) and that the controller is configured to enter a component calibration mode (claims 1 and 9), and that the method is for calibrating a motor driven component (claim 17).
The Smith ‘295 reference discloses in a similar type of system for an agricultural vehicle that it is old and well known in the relevant art to provide a method of calibrating and a controller which is used for calibrating various elements of the agricultural vehicle, including calibration of a motor-driven component (a wrapper 42) moved by a motor (actuator 43), and a controller (50) which is used to perform the calibration by entering a calibration mode (col. 6, line 53 - col. 7, line 15).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Smith ‘716 system by having incorporated a calibration system of a motor-driven component moved by a motor and incorporated a method of calibrating a motor-driven component coupled and movable by a motor, and a controller which is used to perform the calibration by entering a calibration mode, as taught by Smith ‘295, in order to calibrate the location of the motor-driven component to accurately determine its home position and maximum extended position.  In this instance, a skilled artisan would have recognized that the modification to incorporate the calibration system of Smith ‘295 into the system for an agricultural vehicle of Smith ‘716 involves no more than the predictable use of prior art elements according to their established functions.  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR, 550 U.S. at 416.
Regarding claims 2, 10 and 18, the Smith ‘716 system, as modified by Smith ‘295 above, teaches the calibration system of claim 1, wherein the controller (Smith ‘716: 510) is configured to determine that the motor-driven component (Smith ‘716: 53) has reached the maximum distance position (insert position) and the home position by sensing the presence of a current spike at each respective position (Smith ‘716: insert position, col. 8, lines 20-25, and home position, col. 8, lines 46-49).
Regarding claims 3 and 11, the Smith ‘716 system, as modified by Smith ‘295 above, teaches the calibration system of claim 2, wherein the controller (Smith ‘716: 510) is configured to control a supply of electrical power (Smith ‘716: current) to the motor (Smith ‘716: 52). 
Regarding claims 4 and 12, the Smith ‘716 system, as modified by Smith ‘295 above, teaches the calibration system of claim 1, further comprising a first position sensor (Smith ‘295: claim 4, “said wrapping apparatus has at least one position sensor for monitoring the position of a wrapper mechanism and directing a position input signal to said controller” and “said controller is configured to calibrate said at least one position sensor responsive to movement of said wrapper mechanism position switch to said insert position, detecting said wrapper mechanism reaching said inserted position and setting an extended position value in said controller corresponding to said at least one position sensor position input signal”) that is operatively coupled to the controller (Smith ‘295: 50) and configured to output a maximum distance position signal to the controller (Smith ‘295: 50) when the motor-driven component (Smith ‘295: wrapper 42) reaches the maximum distance position.
Regarding claims 5 and 13, the Smith ‘716 system, as modified by Smith ‘295 above, teaches the calibration system of claim 4, further comprising a second position sensor (Smith ‘295: claim 4, “said wrapping apparatus has at least one position sensor for monitoring the position of a wrapper mechanism and directing a position input signal to said controller” and “detecting movement of said wrapper mechanism position switch to said home position, detecting said wrapper mechanism reaching said home position and setting an home position value in said controller corresponding to said at least one position sensor position input signal”) that is operatively coupled to the controller (Smith ‘295: 50) and configured to output a home position signal to the controller (Smith ‘295: 50) when the motor-driven component (Smith ‘295: 42)  reaches the home position.
Regarding claims 6 and 14, the Smith ‘716 system, as modified by Smith ‘295 above, teaches the calibration system of claim 1, wherein the motor-driven component is a duckbill, a twine arm, or a cutter.
Regarding claims 7, 15 and 19, the Smith ‘716 system, as modified by Smith ‘295 above, teaches the calibration system of claim 1, wherein the controller (Smith ‘716: 510) is further configured to output a safety query signal (Smith ‘716: col. 8, lines 34-55 and col. 9, lines 19-56, “indication of the predetermined position of the motor” to a display (Smith ‘716: 530) prior to outputting the first movement signal or outputting the second movement signal (Smith ‘716: display 530, as an overlay on graph of fig. 6).
Regarding claims 8, 16 and 20, the Smith ‘716 system, as modified by Smith ‘295 above, teaches the calibration system of claim 1, wherein the controller (Smith ‘716: 510) is further configured to record at least one first parameter (Smith ‘716: current load) corresponding to the motor-driven component reaching the maximum distance position and record at least one second parameter (Smith ‘716: current load) corresponding to the motor-driven component reaching the home position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached form (PTO-892) are cited to show agricultural vehicles including baling machines, methods and systems for controlling their operation and methods and systems related to the calibrating of motor-driven components of such vehicles.  All are cited as being of interest and to show the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        29 April 2022